                          Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 1 of 32



                    1   COOLEY LLP
                        MICHAEL G. RHODES (116127)
                    2   (rhodesmg@cooley.com)
                        KYLE C. WONG (224021)
                    3   (kwong@cooley.com)
                        101 California Street, 5th Floor
                    4   San Francisco, CA 94111-5800
                        Telephone:     (415) 693-2000
                    5   Facsimile:     (415) 693-2222

                    6   LINH K. NGUYEN (305737)
                        (lknguyen@cooley.com)
                    7   JAMIE D. ROBERTSON (326003)
                        (jdrobertson@cooley.com)
                    8   4401 Eastgate Mall
                        San Diego, California 92121
                    9   Telephone:    (858) 550-6000
                        Facsimile:    (858) 550-6420
                   10

                   11   Attorneys for Defendant
                        TWITTER, INC.
                   12

                   13                                 UNITED STATES DISTRICT COURT

                   14                             NORTHERN DISTRICT OF CALIFORNIA

                   15                                    SAN FRANCISCO DIVISION

                   16

                   17   JOHN DOE, A MINOR CHILD, BY AND               Case No. 3:21-cv-00485-JCS
                        THROUGH HIS NEXT FRIEND JANE DOE,
                   18                                                 DEFENDANT TWITTER, INC.’S NOTICE OF
                                         Plaintiff,                   MOTION AND MOTION TO DISMISS
                   19                                                 PLAINTIFF’S COMPLAINT; MEMORANDUM
                               v.                                     OF POINTS AND AUTHORITIES IN SUPPORT
                   20                                                 THEREOF
                        TWITTER, INC.,
                   21                                                 Hearing Date:   June 4, 2021
                                         Defendants.                  Hearing Time:   9:30 a.m.
                   22                                                 Judge:    Honorable Joseph C. Spero

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                               DEFENDANT TWITTER, INC.’S MOTION TO
                                                                                   DISMISS PLAINTIFF’S COMPLAINT
                                                                                       Case No. 3:21-cv-00485-JCS
                              Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 2 of 32



                    1                                                    TABLE OF CONTENTS

                    2                                                                                                                                       Page

                    3   I.       INTRODUCTION .............................................................................................................. 1
                    4   II.      BACKGROUND ................................................................................................................ 3
                                 A.        CDA § 230 .............................................................................................................. 3
                    5
                                           1.         Under CDA § 230, internet platforms are immune from suit based
                    6                                 on the failure to remove offensive third-party content................................ 3
                    7                      2.         FOSTA creates a very limited exception to Section 230’s broad
                                                      grant of immunity in specific cases of criminal misconduct....................... 4
                    8
                                 B.        Twitter’s Commitment to Fight CSE and Sex Trafficking ..................................... 5
                    9            C.        Plaintiff’s Allegations ............................................................................................. 7
                   10   III.     LEGAL STANDARD ......................................................................................................... 8

                   11   IV.      PLAINTIFF’S CLAIMS FAIL AS A MATTER OF LAW ............................................... 8
                                 A.        Twitter Is Immune Under CDA § 230 .................................................................... 8
                   12
                                           1.         Twitter is an interactive computer service provider.................................... 9
                   13
                                           2.         Plaintiff seeks to hold Twitter liable as the publisher of content
                   14                                 supplied by third parties. ............................................................................. 9
                                 B.        The Complaint Does Not Allege Any Actionable Exemption to CDA §
                   15
                                           230’s Broad Grant of Immunity ............................................................................ 12
                   16                      1.         Twitter did not participate in any type of venture with the
                                                      Perpetrators. .............................................................................................. 13
                   17
                                           2.         Twitter did not knowingly receive any benefits because of a sex
                   18                                 trafficking venture. .................................................................................... 15
                   19                      3.         Twitter did not know of the alleged sex trafficking. ................................. 17
                                 C.        The Complaint Does Not State a Claim Under Section 1595. .............................. 18
                   20
                                           1.         Twitter did not participate in a venture with the Perpetrators. .................. 19
                   21
                                           2.         There are no facts suggesting Twitter should have known of
                   22                                 Plaintiff’s alleged sex trafficking. ............................................................. 20

                   23            D.        Plaintiff’s Remaining Claims are barred by CDA § 230. ..................................... 21
                                 E.        Even if not barred by the CDA, Plaintiff’s claims fail.......................................... 22
                   24
                                           1.         Plaintiff fails to state a claim under 18 U.S.C. § 2258A. .......................... 22
                   25                      2.         Plaintiff fails to state a California products liability claim. ...................... 22
                   26                      3.         Plaintiff fails to state a claim under any negligence theory. ..................... 23
                   27                      4.         Plaintiff fails to state a claim under Cal. Civ. Code § 1708.85. ................ 24
                        V.       CONCLUSION ................................................................................................................. 25
                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                                                DEFENDANT TWITTER, INC.’S MOTION TO
                                                                                             i                      DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                        Case No. 3:21-cv-00485-JCS
                           Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 3 of 32



                    1                                                  TABLE OF AUTHORITIES

                    2                                                                                                                                   Page(s)

                    3   Cases
                    4   A.B. v. Hilton Worldwide Holdings Inc.,
                           2020 WL 5371459 (D. Or. Sept. 8, 2020)............................................................................... 18
                    5

                    6   A.B. v. Marriott Int’l, Inc.,
                           455 F. Supp. 3d 171 (E.D. Pa. 2020) ...................................................................................... 20
                    7
                        Abcarian v. Levine,
                    8      972 F.3d 1019 (9th Cir. 2020)................................................................................................. 21
                    9   AF Holdings, LLC v. Doe,
                           2012 WL 4747170 (N.D. Cal. Oct. 3, 2012) ........................................................................... 24
                   10
                        Ashcroft v. Iqbal,
                   11
                           556 U.S. 662 (2009) ............................................................................................................ 8, 24
                   12
                        B.M. v. Wyndham Hotels & Resorts, Inc.,
                   13      2020 WL 4368214 (N.D. Cal. July 30, 2020) ......................................................................... 12

                   14   Barnes v. Yahoo!, Inc.,
                           570 F.3d 1096 (9th Cir. 2009)................................................................................................... 9
                   15
                        Bell Atl. Corp. v. Twombly,
                   16
                            550 U.S. 544 (2007) ............................................................................................................ 8, 16
                   17
                        Blantz v. California Dep’t of Corr. & Rehab., Div. of Corr. Health Care Servs.,
                   18      727 F.3d 917 (9th Cir. 2013)..................................................................................................... 9

                   19   Brooks v. Eugene Burger Management Corp.,
                           215 Cal. App. 3d 1611 (1989)................................................................................................. 23
                   20
                        Caraccioli v. Facebook, Inc.,
                   21      700 Fed. Appx. 588 (9th Cir. 2017) ........................................................................................ 21
                   22
                        Carafano v. Metrosplash.com, Inc.,
                   23      339 F.3d 1119 (9th Cir. 2003)................................................................................................. 21

                   24   David v. Weinstein Co. LLC,
                           431 F. Supp. 3d 290 (S.D.N.Y. 2019) ..................................................................................... 15
                   25
                        Doe 3 v. Red Roof Inns, Inc.,
                   26      2020 WL 1872333 (N.D. Ga. Apr. 13, 2020) ......................................................................... 14
                   27   Doe II v. MySpace Inc.,
                   28      175 Cal. App. 4th 561 (2009).................................................................................................. 21
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                                               DEFENDANT TWITTER, INC.’S MOTION TO
                                                                                            ii                     DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                       Case No. 3:21-cv-00485-JCS
                           Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 4 of 32



                    1                                                    TABLE OF AUTHORITIES
                                                                               (continued)
                    2                                                                                                                                       Page(s)

                    3   Doe v. Bates,
                           2006 WL 3813758 (E.D. Tex. Dec. 27, 2006) .................................................................. 10, 21
                    4
                        Doe v. Kik Interactive, Inc.,
                    5
                           482 F. Supp. 3d 1242 (S.D. Fla. 2020) ............................................................................ passim
                    6
                        Doe v. MySpace,
                    7      474 F. Supp. 2d 843 (W.D. Tex. 2007) ................................................................................... 24

                    8   Dyroff v. Ultimate Software Grp., Inc.,
                           2017 WL 5665670 (N.D. Cal. Nov. 26, 2017).................................................................. 11, 24
                    9
                        Fair Hous. Council of San Fernando Valley v. Roommates.Com, LLC,
                   10      521 F.3d 1157 (9th Cir. 2008).......................................................................................... passim
                   11
                        Force v. Facebook, Inc.,
                   12      934 F.3d 53 (2d Cir. 2019) ........................................................................................................ 9

                   13   Geiss v. Weinstein Co. Holdings LLC,
                           383 F. Supp. 3d 156 (S.D.N.Y. 2019) ................................................................... 12, 14, 15, 16
                   14
                        Goddard v. Google, Inc.,
                   15      640 F. Supp. 2d 1193 (N.D. Cal. 2009) .................................................................................... 0
                   16   Gonzalez v. Google, Inc.,
                   17      282 F. Supp. 3d 1150 (N.D. Cal. 2017) ............................................................................ 10, 11

                   18   Griff v. Woejeckloski,
                           2017 WL 8185857 (C.D. Cal. March 20, 2017) ..................................................................... 22
                   19
                        Hernandez v. Avis Budget Grp., Inc.,
                   20      2017 WL 6406838 (E.D. Cal. Dec. 15, 2017)......................................................................... 22
                   21   Holomaxx Techs. v. Microsoft Corp.,
                   22      783 F. Supp. 2d 1097 (N.D. Cal. 2011) .................................................................................... 9

                   23   Igbonwa v. Facebook, Inc.,
                           2018 WL 4907632 (N.D. Cal. Oct. 9, 2018) aff’d, 786 F. App’x 104 (9th Cir.
                   24      2019) .......................................................................................................................... 3, 8, 9. 10

                   25   Intellect Art Multimedia Inc. v. Milewski,
                            899 N.Y.S.2d 60 (2009) .......................................................................................................... 23
                   26
                        J.B. v. G6 Hosp., LLC,
                   27
                            2020 WL 4901196 (N.D. Cal. Aug. 20, 2020)................................................................. passim
                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                                                   DEFENDANT TWITTER, INC.’S MOTION TO
                                                                                              iii                      DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                           Case No. 3:21-cv-00485-JCS
                           Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 5 of 32



                    1                                                  TABLE OF AUTHORITIES
                                                                             (continued)
                    2                                                                                                                                   Page(s)

                    3   J.L. v. Best W. Int'l, Inc.,
                            2021 WL 719853 (D. Colo. Feb. 24, 2021) ............................................................................ 18
                    4
                        Jabagat v. Lombardi,
                    5
                           2015 WL 11004900 (S.D. Miss. Jan. 30, 2015)...................................................................... 16
                    6
                        James v. Meow Media, Inc.,
                    7      90 F.Supp.2d 798 (W.D.Ky.2000) .......................................................................................... 23

                    8   Jones v. Dirty World Entm’t Recordings LLC,
                           755 F.3d 398 (6th Cir. 2014)..................................................................................................... 8
                    9
                        Kolbek v. Twenty First Century Holiness Tabernacle Church, Inc.,
                   10      2013 WL 6816174 (W.D. Ark. Dec. 24, 2013)................................................................. 15, 17
                   11
                        Lawson v. Rubin,
                   12      2018 WL 2012869 (E.D.N.Y. Apr. 29, 2018)......................................................................... 17

                   13   Lunsford v. Hornbeak,
                           2014 WL 4243772 (N.D. Cal. Aug. 26, 2014)........................................................................ 14
                   14
                        M.A. v. Wyndham Hotels & Resorts, Inc.,
                   15      425 F. Supp. 3d 959 (S.D. Ohio 2019).................................................................. 13, 19, 20, 21
                   16   Noble v. Weinstein,
                   17      335 F. Supp. 3d 504 (S.D.N.Y. 2018) ......................................................................... 13, 14, 17

                   18   Pennie v. Twitter, Inc.,
                           281 F. Supp. 3d 874 (N.D. Cal. 2017) ...................................................................... 8, 9, 10, 11
                   19
                        Riggs v. MySpace, Inc.,
                   20      2009 WL 10671689 (C.D. Cal. Sept. 17, 2009).................................................................. 9, 21
                   21   Sinclair for Tucker v. Twitter, Inc.,
                   22       2019 WL 10252752 (N.D. Cal. March 20, 2019) ................................................................... 23

                   23   Soule v. Gen. Motors Corp.,
                           8 Cal. 4th 548 (1994) .............................................................................................................. 22
                   24
                        United States v. Afyare,
                   25      632 F. App’x 272 (6th Cir. 2016) ......................................................................... 12, 13, 14, 15
                   26   Washington v. Deleon,
                          2019 WL 11691424 (N.D. Cal. July 9, 2019) ......................................................................... 13
                   27

                   28   Wilson v. Midway Games, Inc.,
                           198 F. Supp. 2d 167 (D. Conn. 2002) ..................................................................................... 23
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                                               DEFENDANT TWITTER, INC.’S MOTION TO
                                                                                            iv                     DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                       Case No. 3:21-cv-00485-JCS
                           Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 6 of 32



                    1                                                     TABLE OF AUTHORITIES
                                                                                (continued)
                    2                                                                                                                                         Page(s)

                    3   Winter v. G.P. Putnam’s Sons,
                           938 F.2d 1033 (9th Cir. 1991)................................................................................................. 23
                    4
                        Woodhull Freedom Found. v. United States,
                    5
                          334 F. Supp. 3d 185 (D.D.C. 2018) ........................................................................................ 18
                    6
                        Worldwide Media, Inc. v. Twitter, Inc.,
                    7     2018 WL 5304852 (N.D. Cal. Oct. 24, 2018) ......................................................................... 23

                    8   Zeran v. Am. Online, Inc.,
                           129 F.3d 327 (4th Cir. 1997)..................................................................................................... 3
                    9
                        Statutes
                   10
                        18 U.S.C.
                   11
                           § 1591 ............................................................................................................................... passim
                   12      §1595 ................................................................................................................................ passim

                   13   47 U.S.C.
                           § 230(b)(4) ................................................................................................................................ 3
                   14      § 230(c)(1)............................................................................................................................. 3, 9
                           § 230(e)(3)................................................................................................................................. 3
                   15      § 230(e)(5)(A) ............................................................................................................... 4, 12, 21
                   16
                        Pub. L. No. 115-164, 132 Stat. 1253............................................................................................... 4
                   17
                        Cal. Civ. Code
                   18      § 1708.85(c)(6)........................................................................................................................ 25
                           § 1708.85(h) ............................................................................................................................ 21
                   19
                        Other Authorities
                   20
                        164 Cong. Rec S1849–62 (daily ed. Mar. 21, 2018)............................................................. 4, 5, 18
                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                                                    DEFENDANT TWITTER, INC.’S MOTION TO
                                                                                                v                       DISMISS PLAINTIFF’S COMPLAINT
                                                                                                                            Case No. 3:21-cv-00485-JCS
                          Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 7 of 32



                    1                         NOTICE OF MOTION AND MOTION TO DISMISS

                    2          PLEASE TAKE NOTICE that on June 4, 2021, at 9:30 a.m., or as soon thereafter as the

                    3   motion may be heard in Courtroom F, 15th Floor of the San Francisco Courthouse, located at 450

                    4   Golden Gate Avenue, San Francisco, CA 94102, pursuant to Federal Rule of Civil Procedure

                    5   12(b)(6), Defendant Twitter, Inc. (“Twitter”) will and hereby does move to dismiss the causes of

                    6   action in Plaintiff John Doe’s (“Plaintiff”) Complaint filed on January 20, 2021 (ECF No. 1) (the

                    7   “Complaint”). This motion is based on this Notice of Motion and Motion, the accompanying

                    8   Memorandum of Points and Authorities, the pleadings on file in this matter, oral argument of

                    9   counsel, and such other materials and argument as may be presented in connection with the hearing

                   10   of the motion.

                   11                                 STATEMENT OF RELIEF SOUGHT

                   12          Twitter respectfully seeks an order dismissing the Complaint’s causes of action with

                   13   prejudice for failure to state a claim upon which relief can be granted.

                   14                             STATEMENT OF ISSUES TO BE DECIDED

                   15          1.        Whether Twitter is entitled to immunity from all of Plaintiff’s claims under Section

                   16   230 of the Communications Decency Act (“CDA § 230”), 47 U.S.C. § 230.

                   17          2.        Whether the Complaint fails to state a claim for violation of 18 U.S.C. §1595, 18

                   18   U.S.C. § 2258A, California products liability, negligence, gross negligence, negligence per se, and

                   19   negligent infliction of emotional distress, and under Cal. Civ. Code § 1708.85.

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                         DEFENDANT TWITTER, INC.’S MOTION TO
                                                                          vi                 DISMISS PLAINTIFF’S COMPLAINT
                                                                                                 Case No. 3:21-cv-00485-JCS
                             Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 8 of 32



                    1   I.      INTRODUCTION

                    2           Plaintiff John Doe appears to have suffered appallingly at the hands of unknown individuals

                    3   (“Perpetrators”), who tricked and manipulated him into making and sharing explicit pictures and

                    4   videos of himself and another individual in 2017 when he was a minor. But this case ultimately

                    5   does not seek to hold those Perpetrators accountable for the suffering they inflicted on Plaintiff.

                    6   Rather, this case seeks to hold Twitter liable because a compilation of that explicit video content

                    7   (the “Videos”) was—years later—posted by others on Twitter’s platform and although Twitter did

                    8   remove the content, it allegedly did not act quickly enough. Twitter recognizes that, regrettably,

                    9   Plaintiff is not alone in suffering this kind of exploitation by such perpetrators on the Internet. For

                   10   this reason, Twitter is deeply committed to combating child sexual exploitation (“CSE”) content

                   11   on its platform. And while Twitter strives to prevent the proliferation of CSE, it is not infallible.

                   12   But, mistakes or delays do not make Twitter a knowing participant in a sex trafficking venture as

                   13   Plaintiff here has alleged. Plaintiff does not (and cannot) allege, as he must, that Twitter ever had

                   14   any actual connection to these Perpetrators or took any part in their crimes. Thus, even accepting

                   15   all of Plaintiff’s allegations as true, there is no legal basis for holding Twitter liable for the

                   16   Perpetrators’ despicable acts.

                   17           Twitter has zero tolerance for CSE content on its platform. Twitter vigorously combats

                   18   CSE through a combination of methods, including review of user reports and the use of proprietary

                   19   technology to proactively identify and remove such material. During the six-month period from

                   20   January to June 2020, Twitter suspended 438,809 accounts for violating its policies prohibiting

                   21   CSE material, and proactively identified approximately 399,316 of those accounts using its own

                   22   technological means. However, given the sheer volume of Tweets posted every day on Twitter’s

                   23   platform (hundreds of millions of Tweets posted by over 190 million daily users), it is simply not

                   24   possible for Twitter—or the humans who enforce its Rules and policies—to remove all offending

                   25   content immediately or accurately in all cases.

                   26           Congress recognized the inherent challenges of large-scale, global content moderation for

                   27   platforms, including the potential for liability based on a platform’s alleged “knowledge” of

                   28   offensive content if it chose to try to screen out that material but was unable to root out all of it.
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                         DEFENDANT TWITTER, INC.’S MOTION TO
                                                                          1                  DISMISS PLAINTIFF’S COMPLAINT
                                                                                                 Case No. 3:21-cv-00485-JCS
                          Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 9 of 32



                    1   Hoping to encourage platforms to engage in moderation of offensive content without risking

                    2   incurring potentially ruinous legal costs, in 1996 Congress enacted Section 230 of the

                    3   Communications Decency Act (“CDA § 230”), granting platforms like Twitter broad immunity

                    4   from legal claims arising out of failure to remove content. Given that Twitter’s alleged liability

                    5   here rests on its failure to remove content from its platform, dismissal of the Complaint with

                    6   prejudice is warranted on this ground alone.

                    7          While Congress has provided for very narrow exceptions to its otherwise broad grant of

                    8   immunity under CDA § 230, Plaintiff has not alleged facts that would qualify for this limited

                    9   statutory exception. In 2018, Congress passed the Fight Online Sex Trafficking Act (“FOSTA”) to

                   10   combat several notorious websites that were designed to promote prostitution and facilitate sex

                   11   trafficking. FOSTA created a narrow exception to CDA § 230 immunity that permits claims civil

                   12   claims under 18 U.S.C. § 1595 (“Section 1595”) where the interactive computer service violates

                   13   18 U.S.C. § 1591 (“Section 1591”), by “knowingly . . . benefiting . . . from participation in a [sex

                   14   trafficking] venture.” 18 U.S.C. § 1591(a)(2). The language of the exception was carefully targeted

                   15   to remove immunity for the few criminal websites that, unlike Twitter here, were deliberately and

                   16   knowingly profiting from reprehensible crimes. FOSTA’s language, its legislative history, and the

                   17   pre-existing case law on Section 1591 all point to the same conclusion: civil claims can only

                   18   proceed against knowing and affirmative participants in a sex trafficking venture. Congress never

                   19   intended for online platforms like Twitter that take action against such activity to be sued for their

                   20   mere failure to remove content.

                   21          The Complaint does not come close to meeting this specific and exacting criminal standard.

                   22   It does not allege any facts suggesting that Twitter knowingly participated in any kind of venture

                   23   with the Perpetrators, let alone a sex trafficking (i.e., commercial sex) venture.         While the

                   24   Complaint alleges that Plaintiff reported the Videos to Twitter, it does not allege, as required to

                   25   establish a violation of Section 1591, any facts establishing that Twitter knew that he was a victim

                   26   of sex trafficking or that the Videos were evidence of this crime. Nor does the Complaint allege

                   27   any connection between the Perpetrators and Twitter. And, most importantly, Twitter did remove

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                         DEFENDANT TWITTER, INC.’S MOTION TO
                                                                          2                  DISMISS PLAINTIFF’S COMPLAINT
                                                                                                 Case No. 3:21-cv-00485-JCS
                            Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 10 of 32



                    1   the Videos and suspended the accounts that had posted them. 1 The fact that nine days transpired

                    2   before the offending content was taken down does not make Twitter liable under any applicable

                    3   law. Accordingly, as the Complaint cannot show that Twitter violated Section 1591, it is immune

                    4   from all Plaintiff’s claims under CDA § 230. And, even if Twitter was not immune under CDA §

                    5   230, the Complaint contains a number of other significant pleading deficiencies that mandate

                    6   dismissal. Accordingly, Twitter respectfully asks this Court to dismiss the Complaint with

                    7   prejudice.

                    8   II.     BACKGROUND
                    9           A.     CDA § 230
                   10                  1.      Under CDA § 230, internet platforms are immune from suit based on
                                               the failure to remove offensive third-party content.
                   11

                   12           Congress enacted CDA § 230 to ensure that interactive computer service providers would

                   13   never have to choose “between taking responsibility for all messages and deleting no messages at

                   14   all,” which presents such providers a “grim” and illusory choice. Fair Hous. Council of San

                   15   Fernando Valley v. Roommates.Com, LLC, 521 F.3d 1157, 1162–63 (9th Cir. 2008); 47 U.S.C.

                   16   § 230(b)(4). To that end, CDA § 230 creates broad immunity for claims against online service

                   17   providers based on content created by users: “No provider . . . of an interactive computer service

                   18   shall be treated as the publisher or speaker of any information provided by another information

                   19   content provider.” Id. at § 230(c)(1). In other words, CDA § 230 bars all causes of action that seek

                   20   to hold service providers like Twitter liable for not removing content created by a third-party. Zeran

                   21   v. Am. Online, Inc., 129 F.3d 327, 330–31 (4th Cir. 1997); Igbonwa v. Facebook, Inc., 2018 WL

                   22   4907632, at *5-7 (N.D. Cal. Oct. 9, 2018) (Spero, J.), aff’d, 786 F. App’x 104 (9th Cir. 2019).

                   23   Congress also expressly preempted all state laws that are inconsistent with this immunity. 47

                   24   U.S.C. § 230(e)(3). This broad immunity assures service providers that they can self-police their

                   25   platform without fear that failing to remove offensive content would cripple their business with

                   26   overwhelming liability. See Zeran, 129 F.3d at 331; Roommates.Com, 521 F.3d at 1162-63 (9th

                   27
                        1
                         Twitter understands that the fact that anyone is able to view this type of material for any length
                   28   of time can impact victims of the type of crimes at issue here. Twitter agrees that the Perpetrators
COOLEY LLP
                        should be held accountable for their crimes involving Plaintiff.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                         DEFENDANT TWITTER, INC.’S MOTION TO
                                                                          3                  DISMISS PLAINTIFF’S COMPLAINT
                                                                                                 Case No. 3:21-cv-00485-JCS
                         Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 11 of 32



                    1   Cir. 2008).

                    2                  2.      FOSTA creates a very limited exception to Section 230’s broad grant of
                                               immunity in specific cases of criminal misconduct.
                    3

                    4          In 2018, Congress enacted FOSTA in response to reports regarding the proliferation of

                    5   online prostitution and sex trafficking operations allegedly using CDA § 230 to shield themselves

                    6   from liability for their misconduct. Pub. L. No. 115-164, 132 Stat. 1253. Congress found that a

                    7   small but growing number of malicious websites were deliberately facilitating sex trafficking on

                    8   their sites. See H.R. Rep. No. 115-572, pt. 1, at 3–5 (2018) (“[O]nline classified sites like

                    9   Backpage.com, Eros, [and] Massage Troll…have gone beyond merely hosting advertisements, []

                   10   and have purposely created platforms designed to facilitate prostitution and sex trafficking”). Most

                   11   infamously, the site known as Backpage “had knowingly concealed evidence of criminality by

                   12   systematically editing its ‘Adult’ ads [by] automatically delet[ing] incriminating words [and] then

                   13   manually delet[ing] incriminating language that filters missed.” Id. Worse still, Backpage’s

                   14   business model relied almost entirely on advertisements “designed to sell children for sex.” See

                   15   164 Cong. Rec. S1849–08, S1852–59 (daily ed. Mar. 21, 2018).

                   16          To prevent sites like Backpage from misusing CDA § 230’s broad grant of immunity,

                   17   FOSTA created a very narrow exception: CDA § 230 was amended to permit suit under 18 U.S.C.

                   18   § 1595, which creates a private right of action for victims of sex trafficking, but only “if the conduct

                   19   underlying the claim constitutes a violation of [S]ection 1591,” which is the underlying criminal

                   20   statute prohibiting sex trafficking. 47 U.S.C. § 230(e)(5)(A); Kik Interactive, 482 F. Supp. 3d at

                   21   1251 (“FOSTA permits civil liability for websites only if the conduct underlying the claim

                   22   constitutes a violation of section 1591.”). This limitation is important as Section 1591 has more

                   23   stringent mens rea and required elements to meet than Section 1595. Compare 18 U.S.C. § 1591

                   24   (prohibiting “knowingly… benefit[ting], financially or by receiving anything of value” while

                   25   “knowingly assisting, supporting, or facilitating” a sex trafficking venture) with 18 U.S.C. § 1595

                   26   (applying to “whoever knowingly benefits, financially or by receiving anything of value from

                   27   participation in a venture which that person knew or should have known has engaged in an act in

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                          DEFENDANT TWITTER, INC.’S MOTION TO
                                                                           4                  DISMISS PLAINTIFF’S COMPLAINT
                                                                                                  Case No. 3:21-cv-00485-JCS
                            Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 12 of 32



                    1   violation of this chapter”). 2 The FOSTA exception therefore only applies to sex traffickers and

                    2   those who “knowingly. . . benefit[], financially or by receiving anything of value, from participation

                    3   in a venture which has engaged in [sex trafficking],” 18 U.S.C. § 1591(a)(1)–(2), and only limits

                    4   CDA § 230 immunity for those websites that knowingly assist or facilitate a sex trafficking venture

                    5   on their platforms, 3 and does not otherwise change the existing CDA § 230 framework. See Kik

                    6   Interactive, 482 F. Supp. 3d at 1249–51.

                    7           The legislative record is clear that Congress intended to revoke immunity only in extreme

                    8   cases (like Backpage) where the online platform knowingly and affirmatively facilitated sex

                    9   trafficking. 164 Cong. Rec., at S1860–62 (statement of Senator Durbin (“[FOSTA] is a narrowly

                   10   crafted bill that would ensure that Section 230 . . . does not provide legal immunity to websites like

                   11   Backpage”); id. (statement of Senator Schumer (“Key to my support is my understanding that this

                   12   legislation would not allow nuisance lawsuits against technology companies.”)).            Crucially,

                   13   Congress made it clear that, “general knowledge that sex trafficking occurs on a website will not

                   14   suffice as the knowledge element must be proven as to a specific victim.” See H.R. Rep. No. 115-

                   15   572, at 5. Moreover, immunity would be lost only where “the website operators knew that the

                   16   [posts] involved sex trafficking.” Id.; see also 164 Cong. Rec., at S1853 (statement of the United

                   17   States Department of Justice (the “DOJ”) (“Under current [Section 1591] law prosecutors must

                   18   prove that the defendant knowingly benefitted from participation in a sex trafficking venture, knew

                   19   that the [post] related to commercial sex, and knew that the [post] involved a minor.”).

                   20           B.     Twitter’s Commitment to Fight CSE and Sex Trafficking
                   21           Twitter operates a global communications platform that allows hundreds of millions of

                   22   people around the world to join an open conversation where users view and share content about

                   23   events both global and local. (¶¶ 20–26.) People primarily engage on the platform by reading and

                   24
                        2
                   25     All “¶” references are to Plaintiff’s Complaint, ECF No. 1 (the “Complaint”), and all “Wong
                        Decl.” references are to the Declaration of Kyle C. Wong in Support of Defendant Twitter, Inc.’s
                   26   Motion to Dismiss Plaintiff’s Complaint filed herewith. Unless otherwise noted, all emphasis is
                        added, and internal quotation marks and citations are omitted.
                        3
                   27     Section 1595, on the other hand, creates civil liability (outside of the CDA § 230 context), for
                        those who know or should have known that they were participating in a sex trafficking venture.
                   28   FOSTA, which contains no “should have known” language, in comparison narrows the range of
COOLEY LLP
                        permissible suits against interactive computer services.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                         DEFENDANT TWITTER, INC.’S MOTION TO
                                                                          5                  DISMISS PLAINTIFF’S COMPLAINT
                                                                                                 Case No. 3:21-cv-00485-JCS
                            Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 13 of 32



                    1   posting “Tweets,” which are short messages, that can be reposted or “retweeted.” (¶¶ 23–24.)

                    2   Users can include hashtagged keywords (#) in their Tweets to facilitate searching for information

                    3   on the same topic. (See ¶¶ 57–62.) Hundreds of millions of Tweets are posted each day. (¶ 20.)

                    4           Twitter’s stated purpose is to serve the public conversation—it believes that violence,

                    5   harassment, and other similar types of behavior discourage people from expressing themselves, and

                    6   ultimately diminish the value of global public conversation. Accordingly, Twitter has established

                    7   the Twitter Rules to help ensure that all people can participate in the public conversation freely and

                    8   safely. (See ¶¶ 38–41, 48–50.) All individuals who sign up for a Twitter account agree to abide by

                    9   the Twitter Rules and all incorporated policies. Twitter’s Rules unequivocally prohibit CSE

                   10   material on the platform, stating “[w]e have zero tolerance for child sexual exploitation on

                   11   Twitter.” 4 (¶ 49; Compl., Ex. A at 1.)

                   12           This “zero-tolerance” policy identifies sharing any material that “features or promotes” such

                   13   CSE content as “one of the most serious violations of the Twitter Rules.” (Compl., Ex. A at 1.) To

                   14   ensure that the over 190 million individuals who use its platform on a daily basis comply with its

                   15   prohibition against CSE, Twitter employs multiple tools, including reports by the public (a Twitter

                   16   account is not required to report child sexual exploitation content, Compl., Ex. A at 2), moderators

                   17   who review reports of abuse and CSE content, innovative technology and algorithms that

                   18   proactively identify abusive content, and online education and information sharing to combat online

                   19   abuse. (See ¶¶ 35–41, 48–50; Wong Decl., Exs. 1, 2.) Indeed, in the period from January to June

                   20   2020 alone, Twitter suspended 438,809 accounts for violating its Rules prohibiting CSE material.

                   21   91% of those accounts were proactively identified by employing internal proprietary tools and

                   22   industry hash sharing initiatives. (Wong Decl., Ex. 3.) Twitter is also a member of the Technology

                   23   Coalition, founded in 2006, which provides funding, advice, and resources to the tech industry on

                   24   online safety tools for children. (Id. at Ex. 4.) The Coalition recently announced a new initiative,

                   25   Project Protect, which includes, among other things, “establish[ing] a multi-million dollar research

                   26   and innovative fund to build crucial technological tools needed to more effectively prevent and

                   27
                        4
                   28     Twitter’s Rules likewise prohibit use of the service for any unlawful purpose or in furtherance of
COOLEY LLP
                        illegal activities, including human trafficking. (Ex. 8.)
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                         DEFENDANT TWITTER, INC.’S MOTION TO
                                                                          6                  DISMISS PLAINTIFF’S COMPLAINT
                                                                                                 Case No. 3:21-cv-00485-JCS
                            Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 14 of 32



                    1   work to eradicate child sexual exploitation and abuse.” (Id. at Ex. 5.)

                    2           C.     Plaintiff’s Allegations
                    3           The Complaint alleges that in 2017, when Plaintiff was a minor, he was tricked into sending

                    4   nude photos of himself to the Perpetrators using Snapchat, a popular online messaging application.

                    5   (¶¶ 65–66.) According to the Complaint, the Perpetrators used the photos to blackmail Plaintiff

                    6   into sending them explicit videos involving himself and a friend. 5 (¶ 68.) Plaintiff subsequently

                    7   cut off communications with the Perpetrators. (¶¶ 71-73.) The Complaint alleges that one or two

                    8   years later, on or about January 19 or 20, 2020, Plaintiff learned that the Videos had been posted

                    9   on Twitter. (¶¶ 74, 78–83.) Plaintiff and his mother Jane Doe reported the Videos to Twitter using

                   10   Twitter’s reporting process three times beginning on January 21, 2020. (¶¶ 83–95.) Plaintiff and

                   11   Jane Doe also sent emails about the Videos to Twitter. (Id.) On January 28, 2020, Twitter emailed

                   12   Plaintiff and informed him that it had reviewed the Videos, and did not find a violation. (¶ 91.)

                   13   Sometime after, Jane Doe allegedly contacted an agent of the United States Department of

                   14   Homeland Security (“DHS”), who sent Twitter a takedown request. (¶¶ 97-98.) Immediately after

                   15   Twitter received the request, on or about January 30, 2020—i.e., nine days after receiving the first

                   16   report from Plaintiff—Twitter removed the Videos and suspended the Twitter accounts that had

                   17   posted them. 6 (Id.)

                   18           The Complaint contains no allegations that Twitter played any role in the Perpetrators’

                   19   misconduct. There is no allegation that Twitter was involved in creating the Videos, or that it

                   20   knowingly provided any assistance to the Perpetrators who tricked Plaintiff into creating the

                   21   Videos. Indeed, the Complaint alleges that Plaintiff was exploited at least one year before the

                   22   Videos surfaced on Twitter, and the Complaint contains no facts showing any connection between

                   23   Twitter and the Perpetrators.     The Videos were initially published on a different platform

                   24
                        5
                          Defendants assume, for the purposes of its Motion to Dismiss only, that this alleged conduct
                   25   qualifies as a primary sex trafficking violation. See 18 U.S.C. § 1591(a)(1).
                        6
                          While the Complaint implies that Twitter did not suspend the accounts until after January 30,
                   26   2020 (¶¶97–98), that is not accurate. The @StraightBross account was banned on January 28, 2020
                        because of a different report. Twitter also blocked the @BrossStraight account, which appears to
                   27   be a reconstitution of the @StraightBross account, one of the accounts that posted the Videos.
                        (Wong Decl., Ex. 6.) Twitter’s Rules include a prohibition on creating a new account in order to
                   28   evade permanent suspension, and, when this activity is detected, Twitter bans accounts that attempt
COOLEY LLP
                        to circumvent its enforcement actions. (Id. at Ex. 7.)
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                        DEFENDANT TWITTER, INC.’S MOTION TO
                                                                         7                  DISMISS PLAINTIFF’S COMPLAINT
                                                                                                Case No. 3:21-cv-00485-JCS
                         Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 15 of 32



                    1   (Snapchat) and Twitter is not alleged to have taken any affirmative step to disseminate the Videos.

                    2   No facts are alleged showing that any Twitter employee had actual knowledge that an adult had

                    3   manipulated Plaintiff into creating the Videos. And, finally, the Complaint does not allege that the

                    4   Perpetrators were the Twitter users who posted the Videos. There is simply no allegation that

                    5   Twitter took any affirmative act to facilitate the conduct of the Perpetrators in any way. At most,

                    6   Plaintiff alleges only that Twitter knew of the Videos themselves, that the Videos violated Twitter’s

                    7   Rules, and that Twitter failed to take action to remove the Videos when it first became aware of

                    8   them. But Plaintiff has not asserted—and cannot assert—any non-conclusory allegation that

                    9   Twitter’s failure to remove the Videos was a knowing and affirmative act to aid a sex trafficking

                   10   venture, rather than mere error.

                   11   III.    LEGAL STANDARD
                   12           A complaint must be dismissed under Rule 12(b)(6) unless it “contain[s] sufficient factual

                   13   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

                   14   556 U.S. 662, 678 (2009). “Threadbare recitals of the elements of a cause of action, supported by

                   15   mere conclusory statements, do not suffice” to satisfy Rule 8’s pleading requirements. Id. And

                   16   although the court accepts factual allegations as true, this tenet is “inapplicable to legal

                   17   conclusions.” Id. When stripped of “conclusory statement[s],” the complaint must do more than

                   18   “create[] a suspicion of a legally cognizable right of action”; it must “raise a right to relief above

                   19   the speculative level.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 561 (2007) (alterations

                   20   omitted). Otherwise, the complaint must be dismissed. Id.

                   21   IV.     PLAINTIFF’S CLAIMS FAIL AS A MATTER OF LAW
                   22           A.      Twitter Is Immune Under CDA § 230
                   23           CDA § 230 shields online service providers like Twitter from liability for lawsuits based on

                   24   decisions to publish or remove third-party content. The law confers immunity where three elements

                   25   are met: (1) the defendant is an online service provider; (2) the cause of action treats the defendant

                   26   as the publisher or speaker of the content in question; and (3) someone other than the defendant

                   27   provided or created the content at issue in the action. Igbonwa, 2018 WL 4907632, at *5.

                   28   Consistent with Congress’s intention to broadly protect online platforms from suit, “close cases . .
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                          DEFENDANT TWITTER, INC.’S MOTION TO
                                                                           8                  DISMISS PLAINTIFF’S COMPLAINT
                                                                                                  Case No. 3:21-cv-00485-JCS
                            Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 16 of 32



                    1   . must be resolved in favor of immunity.” Jones v. Dirty World Entm’t Recordings LLC, 755 F.3d

                    2   398, 408 (6th Cir. 2014). Courts regularly dismiss complaints with prejudice when the allegations

                    3   show that the defendant is immune under CDA § 230. See, e.g., Igbonwa, 2018 WL 4907632, at

                    4   *7-*8 (dismissing plaintiff’s claims with prejudice); Pennie v. Twitter, Inc., 281 F. Supp. 3d 874,

                    5   892 (N.D. Cal. 2017) (same) (Spero, J.).

                    6                  1.      Twitter is an interactive computer service provider.

                    7           Twitter is a “provider . . . of an interactive computer service” within the meaning of Section

                    8   230(c)(1). See, e.g., Pennie, 281 F. Supp. 3d at 888. The Complaint does not allege otherwise.

                    9                  2.      Plaintiff seeks to hold Twitter liable as the publisher of content supplied
                                               by third parties.
                   10           There is no question that third parties created the Videos, and posted them to Twitter. (¶¶
                   11   66–74.) The Complaint does not suggest that Twitter is anything other than an online platform
                   12   through which third parties can post information. 7 See Igbonwa, 2018 WL 4907632, at *6 (noting
                   13   that websites that merely provide a “means by which third parties can post information” are not
                   14   content developers).
                   15           It is similarly apparent that Plaintiff’s suit seeks to hold Twitter responsible “as the
                   16   ‘publisher or speaker’” of the Videos. See Barnes v. Yahoo!, Inc., 570 F.3d 1096, 1101–03 (9th
                   17   Cir. 2009) (“[P]ublication involves reviewing, editing, and deciding whether to publish or to
                   18   withdraw from publication third-party content.”); 47 U.S.C. § 230(c)(1). All of Plaintiff’s claims
                   19   are premised on the allegation that Twitter took too long to remove the Videos after Plaintiff
                   20   reported it. (¶¶ 74–98.) But merely failing to remove third-party content, even if abhorrent, is
                   21   precisely what CDA § 230 immunizes. Force v. Facebook, Inc., 934 F.3d 53, 65 (2d Cir. 2019)
                   22
                        7
                   23     The Complaint declares, based solely “on information and belief,” that “Twitter selectively
                        removes or prevents” some content that violates its policies while allowing other such content to
                   24   remain. (¶ 43.) But “[c]onclusory allegation such as these are insufficient to state a claim against
                        [Twitter].” See Blantz v. California Dep’t of Corr. & Rehab., Div. of Corr. Health Care Servs.,
                   25   727 F.3d 917, 926–27 (9th Cir. 2013) (rejecting plaintiff’s bare “information and belief” pleading
                        as “naked assertions”); Holomaxx Techs. v. Microsoft Corp., 783 F. Supp. 2d 1097, 1105 (N.D.
                   26   Cal. 2011) (rejecting as “conclusory” plaintiff’s allegations “based on information and belief”
                        where plaintiff “offer[ed] no factual support for these allegations”). And, Regardless, “selective”
                   27   removal of content would not transform Twitter into an information content provider. Riggs v.
                        MySpace, Inc., 444 Fed. Appx. 986, 987 (9th Cir. 2011) (claims “arising from MySpace’s decisions
                   28   to delete…user profiles on its social networking website yet not delete other profiles…were
COOLEY LLP
                        precluded by section 230(c)(1) of the Communications Decency Act”).
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                         DEFENDANT TWITTER, INC.’S MOTION TO
                                                                          9                  DISMISS PLAINTIFF’S COMPLAINT
                                                                                                 Case No. 3:21-cv-00485-JCS
                            Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 17 of 32



                    1   (“Facebook’s alleged failure to delete content from Hamas members’ Facebook pages” falls “within

                    2   the heartland of what it means to be the publisher of information under Section 230(c)(1).”);

                    3   Roommates.Com, 521 F.3d at 1170–71 (“[A]ny activity that can be boiled down to deciding

                    4   whether to exclude material that third parties seek to post online is perforce immune

                    5   under section 230.”). 8 Accordingly, the second and third elements of CDA § 230 immunity are

                    6   met and this suit is barred.

                    7           Plaintiff cannot revive his claim by contending that Twitter is a content provider because it

                    8   gives users a search engine tool, which allows users to search for posts using hashtags, suggests

                    9   searches to users, and displays search results next to targeted advertisements. (¶¶ 28–31, 57–63.)

                   10   The Complaint fails to connect these platform tools to the harm suffered by Plaintiff; there are no

                   11   allegations that, for instance, the megalinks hashtag was used on any post involving the Videos or

                   12   that searches suggested users to view the Videos. Courts have, moreover, uniformly held that such

                   13   neutral tools are protected by CDA § 230 immunity.

                   14           Hashtag Searching. Courts routinely hold that online service providers’ “provision of

                   15   neutral tools to carry out what may be unlawful or illicit searches” by a user is within the protection

                   16   afforded to publishers under CDA § 230. E.g., Pennie, 281 F. Supp. 3d at 882; Roommates.Com,

                   17   521 F.3d at 1169–72. This is the case even where “a particular tool facilitate[s] the expression of

                   18   information” and the “service provider knows that third parties are using such tools to create illegal

                   19   content.” Goddard v. Google, Inc., 640 F. Supp. 2d 1193, 1197–98 (N.D. Cal. 2009). Indeed,

                   20   “absent substantial affirmative conduct on the part of the website creator promoting the use of such

                   21   tools for unlawful purposes,” the provision of neutral tools “is fully protected by CDA immunity.”

                   22   Roommates.com, 521 F.3d at 1174 n.37 (emphasis added). In Goddard, the court concluded that

                   23   Google’s keyword search tool was neutral where users could choose the keywords they searched,

                   24
                        8
                   25     Courts regularly dismiss claims based on allegations like Plaintiff’s—i.e., that a service provider
                        failed to remove certain third party content—as barred by CDA § 230. E.g., Igbonwa, 2018 WL
                   26   4907632, at *5–7 (barring claims against Facebook that sought to hold it liable for not removing
                        defamatory content posted by a third party); Gonzalez v. Google, Inc., 282 F. Supp. 3d 1150, 1164–
                   27   71 (N.D. Cal. 2017) (barring claims that sought to hold Google liable for “fail[ing] to do enough to
                        remove [harmful] content”); Doe v. Bates, 2006 WL 3813758, at *18–20 (E.D. Tex. Dec. 27, 2006)
                   28   (barring claims that sought “to hold Defendant liable for its alleged failure to . . . prevent[] the
COOLEY LLP
                        dissemination of the images”).
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                         DEFENDANT TWITTER, INC.’S MOTION TO
                                                                          10                 DISMISS PLAINTIFF’S COMPLAINT
                                                                                                 Case No. 3:21-cv-00485-JCS
                            Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 18 of 32



                    1   and there were no facts suggesting Google “require[d] advertisers to engage in illegal conduct.”

                    2   640 F. Supp. 2d at 1197–99. So too here. The Complaint is devoid of facts suggesting Twitter

                    3   promotes or requires the use of hashtag searching for improper purposes. Thus, Plaintiff’s claims

                    4   as to Twitter’s hashtag searching tool are barred by CDA § 230. See id.

                    5           Search Suggestions. Similarly, “making recommendations to website users and alerting

                    6   them to posts are ordinary, neutral functions of social-network websites.” E.g., Dyroff v. Ultimate

                    7   Software Grp., Inc., 2017 WL 5665670, at *8–10 (N.D. Cal. Nov. 26, 2017) (dismissing

                    8   complaint), aff’d, 934 F.3d 1093 (9th Cir. 2019). In Dyroff, the plaintiff claimed that Ultimate

                    9   Software contributed to illegality because it used “machine learning algorithms and tools to collect

                   10   [and] analyze” user data to “recommend and steer vulnerable users, like [plaintiff’s] son, to forums

                   11   frequented by drug users and dealers.” 2017 WL 5665670, at *8. The court, however, disagreed

                   12   because those website functionalities—i.e., “algorithmic recommendations of related groups[]”—

                   13   were based on “users’ voluntary inputs that create[d] the content on” the website. Id. at *10. Here,

                   14   Twitter’s alleged search suggestions function in the same manner. The Complaint claims that

                   15   Twitter makes suggestions based on “what the user enters into Twitter’s search bar” and makes

                   16   “suggestions for other hashtags that are related to [what the user inputted] and users that use the

                   17   [same] hashtag.” (See ¶¶ 60–62.) Because nothing in the Complaint indicates that Twitter’s

                   18   algorithmic search suggestions are based on anything besides user-generated content, any claims

                   19   based on this functionality are also barred by CDA § 230.

                   20           Targeted Advertisements. A service provider’s use of a targeted ad algorithm is also

                   21   protected when there are no facts that would “suggest that [the] ad algorithm is anything but content

                   22   neutral.” See Gonzalez, 282 F. Supp. 3d at 1168–70. Again, the Complaint makes no allegations

                   23   that Twitter’s displayed advertisements are based on anything other than “user-defined criteria.”

                   24   See Roommates.Com, 521 F.3d at 1169 (emphasis original). In fact, the Complaint acknowledges

                   25   that Twitter displays advertisements based on complicated algorithms that analyze user-generated

                   26   data. (¶¶ 28–30, 58–62.) 9 Thus, to the extent Plaintiff’s claims are based on Twitter’s use of

                   27
                        9
                         E.g., ¶ 28 (“Using our proprietary algorithms and understanding of the interests of each account,
                   28   we can deliver Promoted Tweets that are intended to be relevant to a particular account. We enable
COOLEY LLP
                        our advertisers to target an audience based on an individual account’s interest graph. . . Our
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                        DEFENDANT TWITTER, INC.’S MOTION TO
                                                                         11                 DISMISS PLAINTIFF’S COMPLAINT
                                                                                                Case No. 3:21-cv-00485-JCS
                         Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 19 of 32



                    1   targeted ads, they are squarely within the category of claims barred by CDA § 230. See, e.g.,

                    2   Pennie, 281 F. Supp. 3d at 890 (concluding that CDA § 230 barred plaintiffs’ claim premised on

                    3   Twitter’s use of targeted ads that were allegedly “based on what is known about the viewer and

                    4   what the viewer is looking at”).

                    5           B.      The Complaint Does Not Allege Any Actionable Exemption to CDA § 230’s
                                        Broad Grant of Immunity
                    6           Congress has lifted CDA § 230 immunity only in limited, narrow circumstances, including
                    7   where the content provider itself violates Section 1591. 47 U.S.C. § 230(e)(5)(A); Kik Interactive,
                    8   482 F. Supp. 3d at 1249–51. Section 1591 punishes (1) primary violators who directly participate
                    9   in sex trafficking; and (2) secondary participants who “knowingly . . . benefit[], financially or by
                   10   receiving anything of value, from participation in a venture” with a primary violator. 18 U.S.C. §
                   11   1591(a). Section 1591 specifically defines “participation in a venture” as “knowingly assisting,
                   12   supporting, or facilitating [sex trafficking].” Id. at § 1591(e)(4).
                   13           Plaintiff alleges that Twitter is a secondary participant under Section 1591, which requires
                   14   Plaintiff to plead that Twitter “knowingly . . . benefit[ed] . . . from participation in a venture which
                   15   has engaged in [sex trafficking] in violation of [Section 1591(a)(1)].” 18 U.S.C. 1591(a)(2). The
                   16   statute makes clear that “participation in a venture” means “knowingly assisting, supporting, or
                   17   facilitating” a primary violation. Id. § 1591(e)(4). Here, the Complaint appears to contend that
                   18   Twitter “knowingly” participated in a venture with the Perpetrators based on either (i) Twitter’s
                   19   initial failure to find a violation of its policies after reviewing the Video, or (ii) Twitter’s nine day
                   20   delay in removing the Videos. (¶¶ 83–98, 102–09.) Regardless of the theory, such conduct does
                   21   not constitute a violation of Section 1591(a)(2) for three reasons. First, Plaintiff does not allege
                   22   the existence of any type of venture between Twitter and any party that has a common purpose,
                   23   much less facts suggesting “that [Twitter] actually participated in a sex-trafficking venture” that
                   24   had the common purpose of trafficking Plaintiff. United States v. Afyare, 632 F. App’x 272, 283–
                   25   86 (6th Cir. 2016) (emphasis original); B.M. v. Wyndham Hotels & Resorts, Inc., 2020 WL
                   26   4368214, at *3 (N.D. Cal. July 30, 2020) (analyzing the elements of a Section 1591 violation and
                   27
                        Promoted Tweets include objective-based features that allow advertisers to pay only for [certain]
                   28   types of engagement . . . such as Tweet engagements (e.g., Retweets, replies and likes), website
COOLEY LLP
                        clicks, mobile application installs or engagements, obtaining new followers, or video views.”).
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                          DEFENDANT TWITTER, INC.’S MOTION TO
                                                                           12                 DISMISS PLAINTIFF’S COMPLAINT
                                                                                                  Case No. 3:21-cv-00485-JCS
                             Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 20 of 32



                    1   following Afyare). Second, there are no facts indicating Twitter knowingly received a benefit

                    2   “because of” the alleged sex trafficking venture. Geiss v. Weinstein Co. Holdings LLC, 383 F.

                    3   Supp. 3d 156, 169 (S.D.N.Y. 2019). Third, the Complaint does not contain any allegation that

                    4   Twitter had actual knowledge that Plaintiff was a victim of sex trafficking or that it knew the Videos

                    5   contained evidence of this. (See ¶ 107; Noble v. Weinstein, 335 F. Supp. 3d 504, 523–24 (S.D.N.Y.

                    6   2018) (quoting Afyare and concluding that a defendant must be aware of the specific primary

                    7   violation to be liable as a secondary participant under Section 1591).)

                    8                   1.     Twitter did not participate in any type of venture with the Perpetrators.

                    9            The Complaint fails to plausibly allege (1) the existence of any type of venture between

                   10   Twitter and the Perpetrators or (2) that Twitter made a single affirmative act to further Plaintiff’s

                   11   alleged sex trafficking.

                   12            No Venture. Plaintiff does not allege a single fact to support the existence of a venture

                   13   between Twitter and the Perpetrators. A “venture” is defined as “any group of two or more

                   14   individuals associated in fact.” 18 U.S.C. § 1591(e)(6). 10 Courts have interpreted this to mean in

                   15   the context of Section 1595 claims—which has a lower mens rea standard than Section 1591—that

                   16   a plaintiff must “at least” allege facts indicating a “continuous [] relationship” between each

                   17   member of the venture “such that it would appear [they] have established a pattern of conduct or

                   18   could be said to have a tacit agreement.” See M.A. v. Wyndham Hotels & Resorts, Inc., 425 F.

                   19   Supp. 3d 959, 970–71 (S.D. Ohio 2019). In M.A., for example, the court found a “venture” because

                   20   the plaintiff alleged she saw the beneficiary defendant and her trafficker “exchanging high-fives in

                   21   the motel’s parking lot while speaking about ‘getting this thing going again.’” 425 F. Supp. 3d at

                   22   970–71. Yet the Complaint does not allege any facts showing a continuous relationship that would

                   23   establish a pattern of conduct or a tacit agreement between Twitter and any other person. For

                   24   instance, Plaintiff does not claim that the Perpetrators Tweeted the Videos. (¶ 74 (alleging that the

                   25   Videos “surfaced” on Twitter).) Nor does he allege that the Perpetrators used Twitter in any way

                   26
                        10
                   27     “Associated in fact” is a term of art, and in the context of civil claims premised on violations of
                        the Racketeering Influenced and Corrupt Organizations Act, it means a group of people who have
                   28   associated together, whether “formally or informally,” for a “common purpose” over a period of
COOLEY LLP
                        time. Washington v. Deleon, 2019 WL 11691424, at *5–*6 (N.D. Cal. July 9, 2019).
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                         DEFENDANT TWITTER, INC.’S MOTION TO
                                                                         13                  DISMISS PLAINTIFF’S COMPLAINT
                                                                                                 Case No. 3:21-cv-00485-JCS
                             Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 21 of 32



                    1   to further their illicit behavior. And, he does not claim that whoever posted the Videos on Twitter

                    2   knew about or had anything to do with the sex trafficking that led to the creation of the Videos.

                    3   The absence of any fact connecting Twitter in any way with anyone who knew about the underlying

                    4   crime—which, again, is the exploitation that resulted in the creation of the Videos—is fatal to

                    5   Plaintiff’s ability to plead the existence of a venture involving Twitter even under the lower

                    6   standard of Section 1595. See J.B. v. G6 Hosp., LLC, 2020 WL 4901196, at *9 (N.D. Cal. Aug.

                    7   20, 2020) (rejecting Section 1595 claim where “there [was] no factual basis pled” that made it

                    8   plausible that a venture existed between Craigslist and plaintiff’s traffickers). Consequently,

                    9   Plaintiff has not pleaded the existence of a venture under Section 1591.

                   10            No Active Participation. A defendant can only be liable as a secondary participant under

                   11   Section 1591 if they “knowingly assist[], support[], or facilitate[] a [primary] violation.” 18 U.S.C.

                   12   § 1591(e)(4). As the Sixth Circuit, in a seminal decision, described:

                   13            [C]onsider a hypothetical defendant who joins a soccer team with some sex
                                 traffickers, who sponsor the team financially [] using the money they generate from
                   14            sex trafficking activities. And assume that the sex traffickers do not conceal the
                                 source of this money from the rest of the team. . . Ignoring the reprehensible
                   15            amorality of our hypothetical defendant, who knowingly participates on a soccer
                                 team funded by sex trafficking money, the question is whether Congress
                   16            criminalized his conduct in § 1591(a)(2). The district court thought not and. . .
                                 would require that a defendant actually participate and commit some “overt act” that
                   17            furthers the sex trafficking aspect of the venture. . . We agree with the district court
                                 and find that § 1591(a)(2) targets those who participate in sex trafficking; it does not
                   18            target soccer players who turn a blind eye to the source of their financial
                                 sponsorship.
                   19

                   20   Afyare, 632 F. App’x at 286. Thus, the law does not punish a defendant for participation in a lawful

                   21   venture with sex traffickers, or knowingly but passively receiving the financial benefits of sex

                   22   trafficking. Rather, liability arises only when a defendant makes “some overt act that furthers the

                   23   sex trafficking aspect of the venture.” 11 Afyare, 632 F. App’x at 286; see also Geiss, 383 F. Supp.

                   24   3d at 169 (“participation” requires “affirmative conduct furthering the sex-trafficking venture”);

                   25
                        11
                   26      An “overt act” in the conspiracy context “is an act by one or more of the members of the
                        conspiracy that is done to help accomplish the agreed upon crime. The overt act must happen after
                   27   the defendant has agreed to commit the crime.” Lunsford v. Hornbeak, 2014 WL 4243772, at *10
                        (N.D. Cal. Aug. 26, 2014), aff’d, 665 F. App’x 563 (9th Cir. 2016); see Afyare, 632 F. App’x at
                   28   283–84 (analyzing “participation in a venture” by “rel[ying] on the general concept of a ‘venture’
COOLEY LLP
                        in a conspiracy”).
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                           DEFENDANT TWITTER, INC.’S MOTION TO
                                                                           14                  DISMISS PLAINTIFF’S COMPLAINT
                                                                                                   Case No. 3:21-cv-00485-JCS
                         Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 22 of 32



                    1   Kik Interactive, 482 F. Supp. 3d at 1251 (Section 1591 “requires . . . active participation in sex

                    2   trafficking”); Noble, 335 F. Supp. 3d at 524 (“Because guilt, or in this case liability, cannot be

                    3   established by association alone, Plaintiff must allege specific conduct that furthered the sex

                    4   trafficking venture”); Doe 3 v. Red Roof Inns, Inc., 2020 WL 1872333, at *3 (N.D. Ga. Apr. 13,

                    5   2020) (“[K]nowledge and some participation in the sex trafficking act itself must be shown.”).

                    6          The Complaint does not allege any facts suggesting that Twitter actively participated in

                    7   Plaintiff’s alleged exploitation or took any overt act to further it. The only parties alleged to have

                    8   affirmatively participated in Plaintiff’s alleged sex trafficking are the Perpetrators. (¶¶ 65–72.)

                    9   Twitter was not involved in creating the Videos; indeed, Plaintiff concedes the Videos were created

                   10   years earlier on an entirely different platform. (¶¶ 65–74.) There is no allegation that Twitter took

                   11   any affirmative acts to disseminate the Videos. Nor is there any allegation that Twitter helped to

                   12   develop or create the Tweet that included the Videos. Plaintiff’s claim against Twitter is based

                   13   solely on Twitter’s alleged failure to remove those Videos. (E.g., ¶ 76 (alleging that Twitter “did

                   14   not take action against the @StraightBross account”); see also ¶¶ 83–88, 90, 93–96.) Indeed,

                   15   Plaintiff repeatedly faults Twitter for not doing enough to remove abusive content on its platform

                   16   and prevent the use of its neutral search tools for illegal purposes. (¶¶ 35–43, 48–63.) But such

                   17   “negative acquiescence” does not, as a matter of law, constitute a violation of Section 1591. Afyare,

                   18   632 F. App’x at 286 (noting that to find otherwise would “create a vehicle to ensnare conduct that

                   19   the statute never contemplated”); cf. David v. Weinstein Co. LLC, 431 F. Supp. 3d 290, 307

                   20   (S.D.N.Y. 2019) (concluding that allegations that defendant “failed to act to prevent harm” were

                   21   “insufficient to show that [defendant] engaged in any affirmative act”).

                   22                  2.      Twitter did not knowingly receive any benefits because of a sex
                                               trafficking venture.
                   23

                   24          Section 1591 also requires “a causal relationship between affirmative conduct furthering
                   25   the sex-trafficking venture and receipt of a benefit, with actual . . . knowledge of that causal
                   26   relationship”. Geiss, 383 F. Supp. 3d at 169); Kolbek v. Twenty First Century Holiness Tabernacle
                   27   Church, Inc., 2013 WL 6816174, at *16 (W.D. Ark. Dec. 24, 2013). The Complaint fails to make
                   28   this requisite showing.
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                         DEFENDANT TWITTER, INC.’S MOTION TO
                                                                         15                  DISMISS PLAINTIFF’S COMPLAINT
                                                                                                 Case No. 3:21-cv-00485-JCS
                             Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 23 of 32



                    1            No benefit. There is no factual allegation that Twitter monetized or benefited from the

                    2   Videos. The Complaint does not allege that Twitter promoted the Tweet containing the Videos,

                    3   posted ads next to the Videos, or licensed any data related to the Videos. In fact, the Complaint

                    4   makes no effort to connect any of the allegations regarding Twitter’s revenue streams to the Videos.

                    5   Instead, the Complaint assumes that Twitter must have monetized the Videos and thereby received

                    6   benefits from Plaintiff’s alleged sex trafficking venture because Twitter monetizes all the content

                    7   on its platform. (¶¶ 46-47.)      These conclusory and speculative allegations, however, are

                    8   unsupported (and untrue). For instance, while the Complaint acknowledges that Twitter “monetizes

                    9   its platform by selling advertisements and data licensing,” and purports to describe how it works

                   10   (¶¶ 27–34), 12 none of those details indicates Twitter monetizes every Tweet on its platform, let

                   11   alone the specific Tweets with the Videos. See Twombly, 550 U.S. at 557 (“[N]aked assertion[s] .

                   12   . . without some further factual enhancement [] stops short of the line between possibility and

                   13   plausibility.”). As such, the Complaint’s vague and conclusory implication that Twitter monetizes

                   14   all content and therefore must have monetized the Videos fails to show Twitter received any benefit.

                   15   See Jabagat v. Lombardi, 2015 WL 11004900, at *4 (S.D. Miss. Jan. 30, 2015) (“conclusory

                   16   allegation[] that Defendants knowingly benefited financially” was a “mere recitation of the

                   17   elements of the cause of action” and was “insufficient”).

                   18            No Causal Connection.      The Complaint also fails to plausibly allege that Twitter

                   19   knowingly generated revenue “because of” its alleged failure to remove the Videos. See Geiss, 383

                   20   F. Supp. 3d at 169–70 (emphasis original) (dismissing complaint because plaintiff failed to allege

                   21   a direct causal connection between the defendants’ conduct and their receipt of benefits). In Geiss,

                   22   the court acknowledged that defendant TWC undoubtedly received benefits from Harvey

                   23   Weinstein’s continued employment as his films and influence generated revenue for the company.

                   24   But the “controlling question” was “whether H[arvey] Weinstein provided any of those benefits to

                   25   TWC because of [its] facilitation of [his] sexual misconduct.” Id. (dismissing Section 1591 claim

                   26   because the “FAC pleads no facts that would plausibly support such a conclusion”).

                   27
                        12
                   28      Plaintiff mischaracterizes how Twitter monetizes its platform, but Twitter will not dispute these
COOLEY LLP
                        alleged facts for the purposes of its Motion to Dismiss.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                       DEFENDANT TWITTER, INC.’S MOTION TO
                                                                        16                 DISMISS PLAINTIFF’S COMPLAINT
                                                                                               Case No. 3:21-cv-00485-JCS
                         Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 24 of 32



                    1          The Complaint here merely references Twitter’s advertising and data licensing revenues; it

                    2   does not allege a single fact to establish any causal link between either of those revenue streams

                    3   and Twitter’s handling of the Videos, much less that Twitter was aware of that link. (¶¶ 27–34,

                    4   45–47, 58; Geiss, 383 F. Supp. 3d at 169 (Section 1591 violation requires the defendant to have

                    5   “actual . . . knowledge of that causal relationship”).) The Complaint does not allege, for example,

                    6   that Twitter knew that the Videos were related to sex trafficking and placed them next to

                    7   advertisements or allowed them to become a promoted Tweet. Nor does it allege that the Videos

                    8   showed up in any search results next to promoted texts or ads. Likewise, there is no allegation

                    9   establishing a causal link between the Videos and any of its data licensing revenue. See Kolbek,

                   10   2013 WL 6816174, at *16 (dismissing Section 1591 claim where plaintiffs “offer no evidence of a

                   11   causal relationship between the sex [trafficking] and the [benefits]”). Plaintiff thus fails to allege

                   12   that Twitter knowingly benefitted from Plaintiff’s alleged sex trafficking as Section 1591 requires.

                   13                  3.      Twitter did not know of the alleged sex trafficking.
                   14          In enacting FOSTA, Congress acknowledged that the mens rea requirement of Section 1591

                   15   is “difficult to prove” when it comes to online service providers. H.R. Rep. No. 115-572, pt. 1, at

                   16   3–6. This is because Section 1591 expressly requires a defendant to “knowingly assist[], support[],

                   17   or facilitat[e]” a violation of Section 1591(a)(1), which criminalizes the exploitation of people for

                   18   commercial sex. 18 U.S.C. §1591(e)(4). Thus, Plaintiff must show that Twitter knew specifically

                   19   that Plaintiff had been sex trafficked, and deliberately assisted the sex trafficking. Kik Interactive,

                   20   482 F. Supp. 3d at 1251 (dismissing claim where plaintiff did not allege “facts that would plausibly

                   21   establish that Defendants knowingly participated in the sex trafficking venture involving her.”).

                   22          The Complaint, however, contains no facts plausibly alleging that Twitter had actual

                   23   knowledge of Plaintiff’s prior interactions with the Perpetrators. While Plaintiff and Jane Doe

                   24   reported the Videos to Twitter through its platform’s reporting process (¶¶ 83-84, 86–88), there is

                   25   no allegation that any of these submissions informed Twitter that Plaintiff was a victim of sex

                   26   trafficking. See Noble, 335 F. Supp. 3d at 524 (dismissing Section 1591(a)(2) claim because there

                   27   were no “specific factual allegations that plausibly allege [defendant] knew of [primary violator’s]

                   28   alleged violation of Section 1591 in Cannes”); Lawson v. Rubin, 2018 WL 2012869, at *13–14
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                         DEFENDANT TWITTER, INC.’S MOTION TO
                                                                          17                 DISMISS PLAINTIFF’S COMPLAINT
                                                                                                 Case No. 3:21-cv-00485-JCS
                             Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 25 of 32



                    1   (E.D.N.Y. Apr. 29, 2018) (dismissing Section 1591(a) claim because the complaint did “not allege

                    2   that [defendant] was present for any of the alleged assaults, was told about them before or after

                    3   they occurred, or knew that any of the plaintiffs were afraid of the [trafficker]”). Nor is there any

                    4   allegation that the Videos would have, on their face, indicated to Twitter (or a reasonable viewer)

                    5   that Plaintiff had been trafficked and the Videos involved commercial sex. (See ¶ 85 (alleging only

                    6   that the Videos depicted Plaintiff and another teenager).)

                    7            To be sure, Plaintiff alleges that he and Jane Doe wrote emails to Twitter stating that

                    8   Plaintiff had been “harass[ed] and [] threatened” (¶ 85), “a victim in a sex abuse situation” (¶ 90),

                    9   and “baited, harassed, and threatened” (¶ 94). But none of those emails stated that Plaintiff was a

                   10   victim of sex trafficking or indicated that the Videos related to commercial sex. 13 A.B. v. Hilton

                   11   Worldwide Holdings Inc., 2020 WL 5371459, at *11 (D. Or. Sept. 8, 2020) (“The TVPRA targets

                   12   commercial sex activity where children are victimized.”); 164 Cong. Rec., at S1853 (statement of

                   13   the DOJ (“Under current [Section 1591] law prosecutors must prove that the defendant . . . knew

                   14   that the [post] related to commercial sex, and knew that the advertisement involved a minor.”). 14

                   15            Because “there are no facts in the [Complaint] supporting an inference of the mens rea

                   16   standard necessary to peel back Section 230’s protections,” Plaintiff’s claim against Twitter must

                   17   fail. Woodhull Freedom Found. v. United States, 334 F. Supp. 3d 185, 203 (D.D.C. 2018), rev’d

                   18   on other grounds, 948 F.3d 363 (D.C. Cir. 2020). 15

                   19            C.     The Complaint Does Not State a Claim Under Section 1595.
                   20
                        13
                           “The term ‘commercial sex act’ means any sex act, on account of which anything of value is
                   21   given to or received by any person.” 18 U.S.C. 1591(e)(3).
                        14
                           The Complaint also lacks factual allegations suggesting that any Twitter employee saw those
                   22   emails. (See ¶ 108.) Plaintiff and Jane Doe concede that Twitter only responded to the reports they
                        submitted through Twitter’s platform; there is no allegation that Twitter acknowledged or provided
                   23   a response to the emails. (¶¶ 50, 83–84, 86–88, 90–91, 94–95.) See J.L. v. Best W. Int'l, Inc., 2021
                        WL 719853, at *14 (D. Colo. Feb. 24, 2021) (plaintiff did not allege that defendants had actual
                   24   knowledge of her sex trafficking where she did “not allege that any member of the hotel staff heard
                        and ignored her pleas [for help]”).
                        15
                   25      To the extent Plaintiff relies on allegations regarding Twitter’s general knowledge that sex
                        trafficking occurs on its platform, that is also unavailing. Kik Interactive, 482 F. Supp. 3d at 1251
                   26   (allegation “that Defendants knew that other sex trafficking incidents occurred on Kik. . . does not
                        satisfy FOSTA’s requirement that the conduct underlying the claim violate 18 U.S.C. § 1591”);
                   27   A.B., 2020 WL 5371459, at *8–9 (allegations that defendants “knew or should have known of
                        Plaintiff’s trafficking because [they] were generally aware of trafficking occurring at their branded
                   28   properties” was insufficient). Furthermore, Twitter takes active steps against sex trafficking. (¶¶
COOLEY LLP
                        48–50; Exs. 1, 2, 3, 5.)
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                        DEFENDANT TWITTER, INC.’S MOTION TO
                                                                         18                 DISMISS PLAINTIFF’S COMPLAINT
                                                                                                Case No. 3:21-cv-00485-JCS
                             Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 26 of 32



                    1            Even if Twitter was not immune under CDA § 230 for alleged violations of 18 U.S.C.

                    2   § 1595 (it is), that claim should still be dismissed for failing to plead all elements required by the

                    3   statute. A victim of sex trafficking may sue either the primary “perpetrator” or a “benefi[ciary]” of

                    4   sex trafficking. 18 U.S.C. § 1595(a). Under the “beneficiary” theory, a plaintiff must allege: (1)

                    5   the defendant “knowingly” benefitted, financially or “by receiving anything of value”; (2) from

                    6   “participat[ing] in a venture”; (3) that the “person [or entity] knew or should have known has

                    7   engaged in an act in violation of this chapter.” M.A. v., 425 F. Supp. 3d at 964. Plaintiff fails to

                    8   allege either that Twitter “participated in a venture” with the Perpetrators, or that Twitter “should

                    9   have known” of Plaintiff’s alleged sex trafficking.

                   10                   1.      Twitter did not participate in a venture with the Perpetrators.
                   11            Twitter did not associate in any way with the Perpetrators, much less participate in a venture

                   12   with them. Under a “beneficiary” theory, a plaintiff bringing a Section 1595 claim must show that

                   13   the defendant “participat[ed] in a venture. . . [that] engaged in an act in violation of this chapter.”

                   14   18 U.S.C. § 1595(a). “In the absence of a direct association” between the primary violators and the

                   15   beneficiary, the plaintiff must “at least” allege facts indicating a “continuous [] relationship”

                   16   between each member of the venture “such that it would appear [they] have established a pattern

                   17   of conduct or could be said to have a tacit agreement.” See M.A., 425 F. Supp. 3d at 970–71. As

                   18   previously discussed, there are no facts indicating that Twitter had any kind of relationship or

                   19   contact with the Perpetrators that comes close to anything that might resemble a “continuous

                   20   relationship” or “tacit agreement” with them. (See supra at 13–14.) Instead, the Complaint implies

                   21   that Twitter enters into tacit agreements with all sex traffickers who use its platform. (¶¶ 45–63.)

                   22   Such an allegation, however, would not be “reasonable in light of the volume of posts generated by

                   23   third parties daily” on Twitter’s platform. See J.B., 2020 WL 4901196, at *9 (allegation that

                   24   “Craigslist enters into tacit agreements with all traffickers (or even all posters) that use its website”

                   25   was insufficient—“Plaintiff must allege facts supporting the inference that Craigslist made a tacit

                   26   agreement with the sex traffickers who victimized Plaintiff.”). 16

                   27
                        16
                          This would also be an unreasonable conclusion in light of Twitter’s public representations that it
                   28   took action against over 400,000 accounts that had violated Twitter’s rules prohibiting CSE
COOLEY LLP
                        material during the first six months of 2020. (Ex. 3.)
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                          DEFENDANT TWITTER, INC.’S MOTION TO
                                                                           19                 DISMISS PLAINTIFF’S COMPLAINT
                                                                                                  Case No. 3:21-cv-00485-JCS
                         Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 27 of 32



                    1                  2.      There are no facts suggesting Twitter should have known of Plaintiff’s
                                               alleged sex trafficking.
                    2
                               As with their failure to plead Twitter’s knowledge as required under Section 1591, Plaintiff
                    3
                        likewise cannot state a Section 1595 claim because the facts pled fail to satisfy even Section 1595’s
                    4
                        lower “should have known” standard. While constructive knowledge is sufficient under Section
                    5
                        1595 (in contrast with Section 1591), a plaintiff still must allege facts showing the defendant should
                    6
                        have known about what specifically happened to the plaintiff. M.A., 425 F. Supp. 3d at 968; A.B.
                    7
                        v. Marriott Int'l, Inc., 455 F. Supp. 3d 171, 189–91 (E.D. Pa. 2020). Although the Complaint alleges
                    8
                        that Plaintiff and Jane Doe provided some details about what happened between Plaintiff and the
                    9
                        Perpetrators (e.g., ¶ 85 (stating that Plaintiff had been “harass[ed] and [] threatened”); ¶¶ 90, 94),
                   10
                        those allegations are far less clear than the allegations courts have previously found to meet Section
                   11
                        1595’s constructive knowledge standard.
                   12
                               In A.B., for example, the plaintiff defeated a motion to dismiss because she alleged facts
                   13
                        that put the hotel on notice that she was a victim of sex trafficking. Id. at 189–91 (among other
                   14
                        warning signs were (1) a “constant stream of male visitors” to her room; (2) the rooms “were littered
                   15
                        with multiple broken objects, used condoms, and other sex paraphernalia”; (3) hotel staff “observed
                   16
                        A.B. with signs of visible injury on more than on occasion”; and (4) “attacks on A.B. by her
                   17
                        trafficker were constant and loud enough for hotel patrons and staff to hear”). Similarly, in M.A.,
                   18
                        the plaintiff stated a Section 1595 claim because she alleged, among other things, that (1) she was
                   19
                        “routinely escorted by her trafficker in view of the front desk after her trafficker paid in cash for
                   20
                        the reserved room,” (2) “hotel staff ignored her” “desperate pleas and screams for help” when she
                   21
                        was “being beaten or choked” at the hotel properties, (3) the “trafficker[s] often request rooms near
                   22
                        exit doors,” and (4) the trash cans in plaintiff’s rooms were “[f]requently” full of “an extraordinary
                   23
                        number of used condoms.” 425 F. Supp. 3d at 967.
                   24
                               Here, as with the alleged Section 1591 violation, there is no factual allegation to support
                   25
                        that Twitter “should have known” that the Video involved sex trafficking conduct—i.e., the
                   26
                        exploitation of children for commercial sex purposes. (See supra at 17-18.) There is no allegation
                   27
                        that those viewing the Videos would perceive that they depicted commercial sex acts involving
                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                         DEFENDANT TWITTER, INC.’S MOTION TO
                                                                         20                  DISMISS PLAINTIFF’S COMPLAINT
                                                                                                 Case No. 3:21-cv-00485-JCS
                         Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 28 of 32



                    1   post-pubescent minors. (Id.) And none of the reports or emails sent to Twitter about the Videos

                    2   indicated that Plaintiff had been sex trafficked or that they involved commercial sex acts. (Id.) To

                    3   the extent Plaintiff relies on allegations that Twitter was generally aware that sex trafficking

                    4   occurred on its platform, they also fail to establish Twitter’s constructive knowledge that the Videos

                    5   involved sex trafficking. (See supra at 18 n.15). Last, the mere passage of nine days between the

                    6   offending Tweet and the content takedown is not enough to show that Twitter “should have

                    7   known.” Such a delay in removing the content says nothing about what Twitter did or did not know

                    8   about the content of the Videos. Without specific facts that would “have alerted [Twitter] to

                    9   [Plaintiff’s] situation,” the Complaint cannot state a Section 1595 claim. See M.A., 425 F. Supp.

                   10   3d at 968.

                   11          D.      Plaintiff’s Remaining Claims are barred by CDA § 230.
                   12          Plaintiff’s remaining claims are barred by CDA § 230. Every court that has analyzed

                   13   whether FOSTA limited immunity for claims other than claims under Section 1595 have found that

                   14   “FOSTA removes CDA immunity only for claims under [S]ection 1595.” E.g., Kik Interactive,

                   15   482 F. Supp. 3d at 1249.

                   16          2020 WL 6434845, at *9–10 (“[B]ecause Congress limited 47 U.S.C. § 230(e)(5)(A) to

                   17   federal causes of action under 18 U.S.C. § 1595, the presumption is that Congress intentionally

                   18   excluded state law claims from this provision.”). Consequently, the rest of Plaintiff’s claims remain

                   19   barred by CDA § 230. See Doe v. Bates, 2006 WL 3813758, at *18–20 (E.D. Tex. Dec. 27, 2006)

                   20   (concluding CDA §230 barred plaintiff’s Section 2252A claim); Cal. Civ. Code § 1708.85(h)

                   21   (“[n]othing in this section shall be construed to alter or negate any rights, obligations, or immunities

                   22   of an interactive service provider under Section 230 of Title 47 of the United States Code.”); J.B.,

                   23   2020 WL 4901196, at *7 (negligence and negligence per se); Riggs v. MySpace, Inc., 2009 WL

                   24   10671689, at *3 (C.D. Cal. Sept. 17, 2009), reversed in part on other grounds, 444 Fed. Appx. 986

                   25   (9th Cir. 2011) (gross negligence); Carafano v. Metrosplash.com, Inc., 339 F.3d 1119, 1125 (9th

                   26   Cir. 2003) (invasion of privacy); Caraccioli v. Facebook, Inc., 700 Fed. Appx. 588, 590 (9th Cir.

                   27   2017) (public disclosure of private facts and intrusion upon seclusion); Doe II v. MySpace Inc., 175

                   28   Cal. App. 4th 561, 575 (2009) (product liability).
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                          DEFENDANT TWITTER, INC.’S MOTION TO
                                                                          21                  DISMISS PLAINTIFF’S COMPLAINT
                                                                                                  Case No. 3:21-cv-00485-JCS
                         Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 29 of 32



                    1           E.      Even if not barred by the CDA, Plaintiff’s claims fail.

                    2                   1.      Plaintiff fails to state a claim under 18 U.S.C. § 2258A.

                    3           Plaintiff seeks to bring a claim under 18 U.S.C. § 2258A (Count II), but that criminal statute

                    4   does not provide a private cause of action. Id.; Abcarian v. Levine, 972 F.3d 1019, 1026 (9th Cir.

                    5   2020) (“[I]f the statutory language itself does not display an intent to create a private remedy, then

                    6   a cause of action does not exist and courts may not create one.” (emphasis original)).

                    7                   2.      Plaintiff fails to state a California products liability claim.
                    8           Plaintiff’s products liability claim must be dismissed because Plaintiff fails to allege he

                    9   suffered physical injury or property damage resulting from his use of a defective product. See

                   10   Hernandez v. Avis Budget Grp., Inc., 2017 WL 6406838, at *5 (E.D. Cal. Dec. 15, 2017) (To state

                   11   products liability claim, Plaintiff must allege “factual allegations regarding any physical injuries or

                   12   property damage he sustained.”) Plaintiff alleges only that he “was harmed by these defects in

                   13   Twitter’s products.”     (¶ 139.)   This is insufficient.    Hernandez, 2017 WL 6406838, at *5

                   14   (“conclusory statement” that Plaintiff “has suffered personal injury”).

                   15           Moreover, Plaintiff fails to clearly identify any product that is allegedly defective. Plaintiff,

                   16   for instance, alleges that “Twitter created its platform, API, and related products, and distributes

                   17   them and has placed these products into commerce.” (¶ 128.) Plaintiff then alleges that “due to

                   18   the structure of the platform, including Twitter’s capacity to monitor, block, or delete content on

                   19   the platform, the product in question never left Twitter’s possession.” (¶ 133.) It is unclear

                   20   whether Plaintiff is alleging that one “product” or multiple “products” are defective, and whether

                   21   the “product in question” is Twitter itself, Twitter’s software, other “related products,” the Videos

                   22   themselves or some combination thereof. (Compare ¶ 136 (“Twitter’s products are defective) with

                   23   ¶ 137 (“Twitter is a product . . .).) Because Plaintiff fails to clearly identify any product that caused

                   24   him injury, the claim should be dismissed. See Griff v. Woejeckloski, 2017 WL 8185857, at *3

                   25   (C.D. Cal. March 20, 2017) (dismissing products liability claim where plaintiff failed to “allege

                   26   that any product (for example, the handrail) is defective” and where defendant was primarily

                   27   providing a service, rather than a product).

                   28           If Plaintiff is attempting to allege that the design of the Twitter platform itself is defective,
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                          DEFENDANT TWITTER, INC.’S MOTION TO
                                                                           22                 DISMISS PLAINTIFF’S COMPLAINT
                                                                                                  Case No. 3:21-cv-00485-JCS
                         Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 30 of 32



                    1   this claim still fails. To bring a defective design claim, Plaintiff must allege that: (1) Twitter

                    2   manufactured, distributed, or sold a product; (2) the product did not perform as safely as an ordinary

                    3   consumer would have expected it to perform when used or misused in an intended or reasonably

                    4   foreseeable way; and (3) Plaintiff was injured by the product and the product’s failure to perform

                    5   safely was a substantial factor in causing Plaintiff’s harm. See Soule v. Gen. Motors Corp., 8 Cal.

                    6   4th 548, 560 (1994). As an initial matter, the “language” and “purposes served” by products

                    7   liability is “geared to the tangible world,” not the intangible world of internet platforms that operate

                    8   to provide a space for the exchange of thoughts, communications, and expression. Winter v. G.P.

                    9   Putnam’s Sons, 938 F.2d 1033, 1034-35 (9th Cir. 1991) (harm resulting from ideas and expressions

                   10   in a book do not give rise to products liability claim); Intellect Art Multimedia Inc. v. Milewski, 899

                   11   N.Y.S.2d 60, at *7 (2009) (dismissing products liability claim because court “not persuaded that

                   12   this website” is a “product”). Rather, “[t]he basis of strict liability is the furnishing of defective

                   13   goods.” Brooks v. Eugene Burger Management Corp., 215 Cal. App. 3d 1611, 1624-25 (1989)

                   14   (apartment complex design that lacked a fence was not a good for purposes of products liability);

                   15   see also Wilson v. Midway Games, Inc., 198 F. Supp. 2d 167, 172–73 (D. Conn. 2002) (interactive

                   16   video game not product for products liability and collecting cases); James v. Meow Media, Inc., 90

                   17   F.Supp.2d 798, 810 (W.D.Ky.2000) (“intangible thoughts, ideas and messages contained within

                   18   games, movies, and website materials are not products for the purposes of strict products liability”).

                   19                  3.      Plaintiff fails to state a claim under any negligence theory.
                   20          In Counts V-VII, Plaintiff purports to bring four species of negligence claims—negligence,

                   21   gross negligence, negligent infliction of emotional distress, and negligence per se. None are viable.

                   22          First, Plaintiff’s claims for negligent infliction of emotional distress and negligence per se

                   23   must be dismissed because they are not independent causes of action under California law. See

                   24   Sinclair for Tucker v. Twitter, Inc., 2019 WL 10252752, at *7 (N.D. Cal. March 20, 2019)

                   25   (“[negligent infliction of emotion distress] is not an independent claim, but is simply a claim of

                   26   negligence); J.B., 2020 WL 4901196, at *11 (concluding “negligence per se is not a separate cause

                   27   of action”). Second, Plaintiff’s remaining negligence claims both fail because Plaintiff has not

                   28   alleged that Twitter owed him any legal duty. “To state a claim for negligence, Plaintiff must plead
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                          DEFENDANT TWITTER, INC.’S MOTION TO
                                                                          23                  DISMISS PLAINTIFF’S COMPLAINT
                                                                                                  Case No. 3:21-cv-00485-JCS
                             Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 31 of 32



                    1   (1) a duty owed by Twitter, (2) a breach of that duty, (3) causation, and (4) damages.” Worldwide

                    2   Media, Inc. v. Twitter, Inc., 2018 WL 5304852, at *8–9 (N.D. Cal. Oct. 24, 2018). 17 But the

                    3   Complaint contains no facts suggesting Twitter owed Plaintiff a legally cognizable duty. To be

                    4   sure, Plaintiff contends “Twitter had a duty to protect” him because it had “actual knowledge” of

                    5   the Videos and failed to take it down. (¶ 143; see also ¶¶ 83, 97, 143-44.) But where a defendant

                    6   “merely fails to take affirmative action, [the] defendant is not liable [in negligence] absent a special

                    7   relationship” with the plaintiff. AF Holdings, LLC v. Doe, 2012 WL 4747170, at *5 (N.D. Cal.

                    8   Oct. 3, 2012) (dismissing negligence claim alleging nonfeasance where no special relationship

                    9   existed with plaintiff); Dyroff, 934 F.3d at 1101 (concluding that “nonfeasance” does not “create[]

                   10   an ordinary duty of care where none may have existed before”). Plaintiff does not allege any facts

                   11   from which the Court could conclude that a special relationship existed between Twitter and

                   12   Plaintiff. In fact, Plaintiff does not even allege that he is a Twitter user. And, even if he were a

                   13   user, courts routinely decline to find special relationships between users and websites. E.g., Dyroff,

                   14   934 F.3d at 1101 (“No website could function if a duty of care was created when a website

                   15   facilitates communication, in a content-neutral fashion, of its users’ content.”); Doe v. MySpace,

                   16   474 F. Supp. 2d 843, 846, 852 (W.D. Tex. 2007) (dismissing negligence claims because Myspace

                   17   did not owe a legal duty to parents of a teenager who was raped to protect their daughter from

                   18   criminal acts “nor to institute reasonable safety measures on its website”).

                   19                   4.      Plaintiff fails to state a claim under Cal. Civ. Code § 1708.85.
                   20            In Count IX, Plaintiff alleges Twitter violated California Civil Code section 1708.85, which

                   21   creates a private right of action against a person “who intentionally distributes” private sexually

                   22   explicit materials “without [Plaintiff’s] consent” if, among other things “the person knew that the

                   23   other person had a reasonable expectation that the material would remain private.” § 1708.85(a).

                   24   However, the statute expressly precludes liability if “[t]he distributed material was previously

                   25   distributed by another person.” Cal. Civ. Code § 1708.85(c)(6).

                   26            The Complaint alleges no facts from which the Court could infer that Twitter “intentionally

                   27
                        17
                   28      “A claim of gross negligence requires[] . . . allegations of ‘conduct by the defendant involving
COOLEY LLP
                        either want of even scant care or an extreme departure from the ordinary standard of conduct.’” Id.
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                          DEFENDANT TWITTER, INC.’S MOTION TO
                                                                          24                  DISMISS PLAINTIFF’S COMPLAINT
                                                                                                  Case No. 3:21-cv-00485-JCS
                         Case 3:21-cv-00485-JCS Document 38 Filed 03/10/21 Page 32 of 32



                    1   distribute[d]” the Videos; rather, it makes a conclusory allegation that “[b]y refusing to remove or

                    2   block [the Videos], Twitter intentionally distributed” them. (¶ 163.) This is insufficient to state a

                    3   cause of action. Iqbal, 556 U.S. at 678 (“Threadbare recitals of the elements of a cause of action,

                    4   supported by mere conclusory statements, do not suffice” to satisfy Rule 8). The plain language of

                    5   the statute also precludes liability here. Accepting the allegations of the Complaint as true, the

                    6   Videos were distributed first on an entirely different platform—Snapchat. And, at a minimum, they

                    7   were previously distributed by two individuals (whom Plaintiff does not allege were the

                    8   individual(s) who trafficked him) months before Twitter ever became aware of the Videos—

                    9   @StraightBross and @fitmalesblog.

                   10   V.     CONCLUSION
                   11          FOSTA exempts civil claims under Section 1595 from CDA § 230 immunity only where a

                   12   service provider knowingly and affirmatively assists or facilitates a sex trafficking venture. It does

                   13   not otherwise change the existing CDA § 230 framework. And here, Plaintiff does not adequately

                   14   plead that Twitter knowingly and affirmatively participated in any sex trafficking venture.

                   15   Accordingly, all of Plaintiff's claims are barred by CDA § 230, and for all of the reasons above,

                   16   this Court should grant the Motion and dismiss the case against Twitter in its entirety, with

                   17   prejudice.

                   18

                   19
                        Dated: March 10, 2021                               COOLEY LLP
                   20

                   21
                                                                            By: /s/ Michael G. Rhodes
                   22                                                           Michael G. Rhodes
                   23                                                       Attorneys for Defendant
                                                                            Twitter, Inc.
                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW
 SAN FRANCISCO                                                                         DEFENDANT TWITTER, INC.’S MOTION TO
                                                                         25                  DISMISS PLAINTIFF’S COMPLAINT
                                                                                                 Case No. 3:21-cv-00485-JCS
